proponent of Bradyl claim demonstrate that withheld evidence that was
                     favorable to accused resulted in prejudice); Daniels v. State, 114 Nev. 261,
                     267, 956 P.2d 111, 115 (1998) (providing that defendant must show that
                     evidence that police failed to gather was material). Uceda's contention,
                     that there were numerous inconsistencies in the written statements, was
                     "merely a hoped-for conclusion." Sheriff v. Warner, 112 Nev. 1234, 1240,
                     926 P.2d 775, 778 (1996) (quoting Boggs v. State, 95 Nev. 911, 913, 604
                     P.2d 107, 108 (1979)). As to his Brady claim, the record does not even
                     indicate that the State was in possession of the witness' statements, thus,
                     it could not have withheld the statements. See Mazzan, 116 Nev. at 67,
                     993 P.2d at 37.
                                  Second, Uceda argues that his trial counsel were ineffective
                     for failing to litigate the issue of the State's failure to preserve potentially
                     exculpatory evidence. We have consistently declined to consider
                     ineffective-assistance-of-counsel claims on direct appeal unless the district
                     court has held an evidentiary hearing on the matter or an evidentiary
                     hearing would be needless. Pellegrini v. State, 117 Nev. 860, 883, 34 P.3d
                     519, 534-35 (2001). As neither exception applies here, we decline to
                     address this claim.
                                 Third, Uceda contends that his conviction for failure to stop on
                     the signal of a police officer should be reversed because his counsel
                     improperly conceded his guilt. We disagree. Counsel's argument pointed
                     out that the driver of the car arguably failed to stop on the signal of a
                     police officer but that the evidence showed that Uceda was not the driver
                     of the car. To the extent that he asserts that his counsel was ineffective


                           'Brady v. Maryland, 373 U.S. 83 (1963).


SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    cLiDo
                for making this argument, we decline to consider this argument.
                Pellegrini, 117 Nev. at 883, 34 P.3d at 534-35.
                            Fourth, Uceda argues that the State committed prosecutorial
                misconduct by impermissibly quantifying reasonable doubt. We disagree.
                Read in context, the State's argument did not impermissibly attempt to
                quantify the reasonable doubt standard. See Evans v. State, 117 Nev. 609,
                631, 28 P.3d 498, 514 (2001) ("This court has repeatedly cautioned the
                district courts and attorneys not to attempt to quantify, supplement, or
                clarify the statutorily prescribed standard for reasonable doubt.").
                Instead, the argument permissibly disputed whether the explanations
                offered by the defense cast reasonable doubt on the evidence presented.
                Where the comments referenced the standard, they directed the jury to
                the given reasonable doubt instruction or used language consistent with
                that definition. Therefore, Uceda failed to demonstrate that the comments
                amounted to plain error affecting his substantial rights.     See Valdez v.
                State, 124 Nev. 1172, 1190, 196 P.3d 465, 477 (2008).
                            Fifth, Uceda contends that the police violated the Fourth
                Amendment in searching the car prior to obtaining a warrant. We
                conclude that Uceda is not entitled to relief on this claim. Uceda failed to
                preserve this error for review because he did not file a motion to suppress
                in the district court. Consequently, the record on appeal is inadequate for
                this court to make a determination about the reasonableness of the search,
                see generally State v. Lloyd, 129 Nev. „ 312 P.3d 467, 469 (2013), or
                whether Uceda had standing to object to the search, see McKee v. State,
                112 Nev. 642, 645, 917 P.2d 940, 942 (1996), and therefore Uceda cannot
                establish plain error, see Green v. State, 119 Nev. 542, 545, 80 P.3d 93, 95
                (2003).

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                            Sixth, Uceda argues that the district court erred in sentencing
                him under the habitual offender statute and that his sentences violate the
                Eighth Amendment prohibition against cruel and unusual punishment.
                Our review of the record reveals that the district court erred in sentencing
                Uceda. According to the judgment of conviction, Uceda was adjudged an
                habitual offender and sentenced under that statute for all his convictions.
                The district court sentenced him to life without the possibility of parole for
                discharging a firearm out of a motor vehicle. This sentence is illegal. The
                charge was not one of the listed felonies in NRS 207.012(2) and the record
                does not indicate that the State introduced sufficient prior convictions to
                support the sentence under NRS 207.010(1)(b). Accordingly, we vacate his
                sentence on count 4 and remand for resentencing on that count.
                            We conclude that Uceda's arguments regarding his remaining
                sentences lack merit. Regardless of its severity, a sentence that is within
                the statutory limits is not 'cruel and unusual punishment unless the
                statute fixing punishment is unconstitutional or the sentence is so
                unreasonably disproportionate to the offense as to shock the conscience.'"
                Blume v. State, 112 Nev. 472, 475, 915 P.2d 282, 284 (1996) (quoting
                Culverson v. State, 95 Nev. 433, 435, 596 P.2d 220, 221-22 (1979)); see also
                Harmelin v. Michigan, 501 U.S. 957, 1000-01 (1991) (plurality opinion)
                (explaining that Eighth Amendment does not require strict proportionality
                between crime and sentence; it forbids only an extreme sentence that is
                grossly disproportionate to the crime). The remaining sentences imposed
                are within the parameters provided by the relevant statute,          see NRS
                207.010(1)(a), and Uceda does not allege that the statute is
                unconstitutional. Further, the record does not support Uceda's contention
                that the district court believed that habitual criminal adjudication

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                 pursuant to NRS 207.010 was mandatory. See Clark v. State, 109 Nev.
                 426, 428, 851 P.2d 426, 427 (1993) ("The decision to adjudicate a person as
                 a habitual criminal is not an automatic one."). We are not convinced that
                 the sentences imposed are so grossly disproportionate to the crime and
                 Uceda's criminal history as to constitute cruel and unusual punishment.
                 See Ewing v. California, 538 U.S. 11, 29 (2003) (plurality opinion).
                             Seventh, Uceda argues that the cumulative effect of errors
                 during his trial warrant the reversal of his convictions. Because we have
                 found no error, other than the error for which we are remanding, there is
                 nothing to cumulate. Accordingly, we
                             ORDER the judgment of conviction AFFIRMED IN PART
                 AND REVERSED IN PART AND REMAND this matter to the district
                 court for proceedings consistent with this order.




                                                       /C--\GLA Let4- ;
                                                                    1                   J.
                                                     Hardesty




                                                                CLuormi           ,




                                                     Cherry


                 cc: Hon. Douglas Smith, District Judge
                      Christopher R. Oram
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A    e